Citation Nr: 1740571	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-46 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected ischemic heart disease (IHD) status post coronary artery bypass graft (CABG) (hereinafter referred to as a "heart disability").


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel










INTRODUCTION

The Veteran served on active duty from March 1954 to July 1985.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which, in pertinent part, granted service connection for a heart disability and assigned a 30 percent rating, effective April 15, 2014; and denied service connection for peripheral vascular disease.  The case was then returned to the RO in Philadelphia, Pennsylvania.

Subsequently in October 2015, the RO granted service connection for peripheral vascular disease of the bilateral lower extremities.  As these issues have been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that these issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).

The Board notes that in his December 2015 VA Form 9, the Veteran stated that he did not desire a Board hearing.  However, it appears that a videoconference hearing was scheduled for August 12, 2016.  An August 2016 Report of General Information reflects that the Veteran cancelled this hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  For the entirety of the appeal period, the probative medical evidence demonstrates that the Veteran's heart disability more nearly approximates a workload of seven metabolic equivalent (METs), and left ventricular ejection fraction (LVEF) between 63 and 70 percent.

2.  The probative evidence does not demonstrate that the Veteran's heart disability has resulted in more than one episode of acute congestive heart failure in the past year; a workload greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of 30 to 50 percent.


CONCLUSION OF LAW

For the entirety of the appeal period, the criteria for an initial rating in excess of 30 percent for the Veteran's heart disability have not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code (DC) 7017 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Claim for Higher Initial Rating - Heart Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In assessing medical opinions, the critical question is whether a medical opinion is credible in light of all the evidence.  Indeed, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to medical opinions is within the province of the Board. Id.   See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

In this case, the RO rated the Veteran's heart disability as 30 percent disabling from April 15, 2014, under 38 C.F.R. §4.104, DC 7017.  The Veteran seeks a 100 percent rating from that effective date under 38 C.F.R. § 4.104, DC 7005.  

DC 7005 pertains to coronary artery disease, and DC 7017 pertains to coronary bypass surgery.  Both disabilities are rated using the same criteria, except that DC 7017 allows for a total rating for three months following hospital admission for surgery.  

The record shows that the Veteran underwent CABG surgery in January 2012, and did not file a claim for a heart disability until April 2014.  Because that surgery has long since passed and occurred prior to the rating period on appeal here, a 100 percent rating for the three months following that surgery under 38 C.F.R. § 4.104, Diagnostic Code 7017, is not available in this case.

Pursuant to DC 7005, a 30 percent rating may be assigned when there is evidence of workload greater than five METs but not greater than seven METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104.

A 60 percent rating is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; workload greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of 30 to 50 percent.  Id.

A 100 percent rating requires evidence of chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  Id.

The provisions of 38 C.F.R. § 4.104 define one MET as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

In this case, the Veteran's private treating cardiologist Dr. G.S. completed an IHD Disability Benefits Questionnaire (DBQ) in April 2014, in which he noted that the Veteran had an IHD, atrial fibrillation, and coronary artery disease (CAD).  He found that the Veteran did not have congestive heart failure. He experienced dyspnea and fatigue at the lowest level of activity.  He also noted evidence of cardiac hypertrophy or dilatation, and LVEF of 63 percent based on a February 2014 test.  Although the box reflecting METs level of 'one to three' was checked, it also appears that the box for METs of 'three to five' was also checked and either erased or altered.

Thereafter, an August 2014 VA examiner addressed Dr. G.S.' findings.  The examiner determined that the MET level of 'one to three' reflected the combined effects of smoking, chronic obstructive pulmonary disease (COPD), and bilateral extremity peripheral vascular disease, which would all limit the METs.  As such, the examiner stated that the LVEF of 63 percent is a true reflection of the Veteran's cardiac function.  

VA treatment records dated in November 2014, June 2015, and September 2016 reflect an assessment of stable atherosclerotic CAD.

An April 2015 VA examination report reflects review of the Veteran's claims file and diagnoses of CAD, supraventricular arrhythmia, valvular heart disease, and CABG.  The Veteran reported that he was currently doing well from a cardiac standpoint.  An echocardiogram revealed LVEF of 65 to 70 percent.  An interview-based METs test resulted in dyspnea at the lowest activity level and greater than five to seven METs.  Specifically, the VA examiner found that the Veteran's METs level was deemed to be seven METs based on his history of doing cardiac rehabilitation exercises on a cross-trainer for 30 to 40 minutes and other activities of daily life, which was normal for his age; there was no limitation in METs from cardiac or noncardiac disease at that time.  Additionally, he found that the Veteran was doing well; had no angina or significant dyspnea; and had normal LVEF at 65 to 70 percent.

In his December 2015 VA Form 9, the Veteran specifically contends that his claims file was not adequately reviewed by the AOJ in adjudicating his claim.  He noted that Dr. G.S.'s opinion dated in April 2014 should be more heavily weighed as his "credentials and ability to evaluate and narrate disability [were] noticeably more significant than those of a 'career C&P examiner.'"  The Veteran requested a 100 percent rating under DC 7005, effective April 15, 2014.  The Veteran also submitted a Notice of Disagreement with his VA Form 9, on which he asserted that the August 2014 VA examiner had "an apparent obsession with 'smoking'" and "allowed his personal feelings to intrude in his examination."  He again contended that his claims file was only given a cursory review.

In October 2016, the Veteran again stated that a 100 percent rating is warranted under DC 7005, and contended that Dr. G.S.'s DBQ findings must be considered to be adequate as it was completed with the intent to be an examination for evaluation purposes.  He stated that the RO did not explicitly explain why this privately completed DBQ was inadequate for rating purposes.

The Board thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Based on the evidence, both lay and medical, the Board concludes that an initial rating higher than 30 percent for the Veteran's heart disability is not warranted.  In this regard, the weight of the probative evidence does not show that the Veteran's heart disability resulted in any acute congestive heart failure; workload of between three and five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of 30 to 50 percent.  

First, the Veteran's medical records do not show that his heart disability has been productive of any episodes of acute congestive heart failure, let alone more than one episode of acute congestive heart failure in the past year.  

Second, the weight of the probative and competent evidence does not show that the Veteran's heart disability has been productive of a workload of less than five METs, or LVEF of 30 to 50 percent.  It is undisputed that the medical evidence shows that his LVEF has consistently ranged between the 63 and 70 percent throughout the appeal period.  See e.g., February 2014 private Lexiscan Myocardial Perfusion Study; August 2014 and April 2015 VA examination reports.

The Board finds that the METs results as provided by Dr. G.S. on the April 2014 DBQ are internally inconsistent as they provide more than one range of METs levels.  Given this deficiency, the Board cannot rely on Dr. G.S.'s findings as there is no indication which METs level is an accurate reflection of the Veteran's cardiac function alone.  The Board notes further that there is no indication that Dr. G.S. reviewed the Veteran's claims file, which is a factor in evaluating the degree of probative value attributed to a medical opinion.  See Prejean, 13 Vet. App. at 448-49.  For these reasons, the Board finds the METs findings provided by Dr. G.S. to be inadequate for rating purposes.

The Board acknowledges that the Veteran's contention that more weight should be given to Dr. G.S.'s opinion/DBQ findings based on his credentials.  However, as determined above, the Board finds the private METs findings to be inadequate to decide the claim and there is essentially little probative weight to be assigned.  Moreover, a general allegation that a VA examiner is less credible or less competent than a private treating physician is not sufficient to rebut the presumption of regularity.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Id.  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  

The Veteran's general assertion that the VA examiners in this case are less credible or less competent than his private treating physician is not sufficient to rebut the presumption of regularity.  Additionally, the Veteran's contention that the VA examiners were biased against smoking is unfounded and purely speculative, especially as the VA examiner stated that the Veteran's non service connected COPD and peripheral vascular disease also impact his METs levels.  Accordingly, the Board concludes that although competent to provide a medical opinion, the findings of Dr. G.S. regarding the Veteran's METs levels due to cardiac disability are determined to be not adequate to decide the claim and  ultimately of little probative value.

To the contrary, the August 2014 VA opinion, which was obtained to attempt to address the ambiguity, is found to be adequate.  The examiner reviewed the Veteran's claims file and considered the Veteran's medical records and medical history in finding that the LVEF of 63 percent is a true reflection of the Veteran's cardiac function, and the lower METs level of 'one to three' was affected by the combined effect of his non service-connected smoking, non service-connected COPD, and bilateral extremity peripheral vascular disease.  

Moreover, similar results were yielded by an April 2015 VA cardiologist who reviewed the claims file, examined the Veteran, and found that the Veteran's heart disability was productive of a LVEF of 65 to 70 percent and a METs level of seven, which he stated were both normal for the Veteran's age.  The Board finds the collective probative weight of the August 2014 and April 2015 VA opinions to be the most probative of record as to the severity of the Veteran's heart disability.

As such, when all of the evidence is considered in its totality, the Board assigns greater weight to the most probative evidence of record, the VA examination findings and opinions.  The probative evidence does not demonstrate that the Veteran had a workload of greater than three METs but not greater than five METs, LVEF of 30 to 50 percent, or any episodes of acute congestive heart failure, to support a higher rating.

In addition to the Veteran's medical evidence, the Board considered his lay contentions.  The Veteran is competent to report observable cardiac symptoms such as dyspnea or fatigue, but is not competent to determine the severity of his cardiac disability as such requires medical training and medical testing.   In the absence of such requisite medical training, the Veteran's lay statements regarding the severity of his heart disability are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Based on the foregoing, the Board finds that the preponderance of the evidence is against granting an initial rating in excess of 30 percent for the Veteran's heart disability.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected ischemic heart disease, status post CABG, is denied.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


